Citation Nr: 0819177	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from November 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted service connection for hepatitis 
C evaluated as 10 percent disabling, effective September 13, 
2002.  In January 2005, the RO increased the evaluation of 
the veteran's service-connected hepatitis C to 20 percent 
disabling, effective September 13, 2002.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's hepatitis C is manifested by daily fatigue and 
right upper quadrant pain; he does not experience anorexia, 
weight loss, or periods of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for hepatitis C have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.112, 4.114, 
Diagnostic Codes 7312, 7354 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).  That burden has 
not been met in this case with regard to the veteran's appeal 
of the initial 20 percent evaluation assigned to his service-
connected hepatitis C.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of September 13, 2002, the date of his claim, 
with the assignment of the initial 10 percent rating and the 
subsequent 20 percent rating.  He was provided notice as to 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a state Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded him physical examinations and 
obtained medical opinions as to the severity of his hepatitis 
C.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

In an October 2002 letter, a private physician indicated that 
the veteran had hepatitis C with stable liver function tests.

In an October 2002 letter, another private physician stated 
that the veteran underwent a percutaneous liver biopsy in 
November 1995 which revealed fatty metamorphosis and portal 
fibrosis with piecemeal necrosis.  He indicated that these 
findings were felt to be consistent with chronic, active 
hepatitis C with early cirrhosis.   

A January 2003 private abdomen and pelvis CT scan showed a 
mildly enlarged liver which could be seen in early cirrhosis.

A February 2003 private liver biopsy showed chronic hepatitis 
with moderate large droplet steatosis and occasional lymphoid 
aggregates, activity grade 2, fibrosis stage 3-4, no 
significant iron deposition and was negative for neoplasm and 
granulomas.  Ample liver needle biopsy showed architectural 
distortion including some regenerative nodules, consistent 
with early cirrhosis.  

The veteran underwent a VA (QTC) examination in March 2003.  
He complained of constant right upper quadrant pain, 
lassitude and lack of energy.  He stated that he saw a 
private doctor in December 2002 who recommended treatment, 
however he had not begun treatment.  He was diagnosed as 
having chronic hepatitis C.

Findings from a July 2003 VA echogram of the abdomen included 
an echogenic liver consistent with fatty infiltration versus 
fibrosis.  No definite mass was seen within the liver.  

The veteran underwent a VA examination in March 2004.  He 
denied any vomiting, hematemesis or melena.  He was not on 
any medications at the time.  He was not colic but he did 
have abdominal pain at times on the right rib cage which 
interrupted his sleep.  He reported feelings of fatigue and 
depression.  Physical examination did not reveal any ascites.  
Over the previous seven years he reported a gain of 60 to 70 
pounds with a loss of 20 pounds over the prior year.  There 
was no hematemesis or melena.  There was increased pain with 
pressure to the right upper quadrant.  The liver was 
enlarged.  Laboratory tests were positive for hepatitis C 
antibody.  The veteran was diagnosed as having chronic active 
hepatitis with early cirrhosis.    

An August 2004 VA liver-spleen scan revealed a fairly 
homogenous liver with some colloid shift to the bone, 
consistent with some hepatocellular disease.  

Private statements were received from the veteran's wife and 
two friends in January 2006.  They reported witnessing the 
veteran suffering from fatigue, dizzy spells and abdominal 
pain and discomfort. 

The veteran underwent a VA examination in March 2006.  
Physical examination revealed that the veteran weighed 323 
pounds with an enlarged liver four fingers below the costal 
margin with the spleen 3 fingers below the costal margin.  He 
was diagnosed as having chronic active hepatitis C with mild 
cirrhosis, aviremic at present.  

A July 2006 VA outpatient treatment record shows complaints 
of nausea and dull aching in the right upper quadrant.

In an October 2006 addendum, the VA examiner noted that the 
veteran's only complaints were that of fatigue, weakness and 
some depression.  The examiner noted that he reviewed the 
veteran's laboratory results from March 2006 which showed his 
hepatitis C RNA was less than 5 International Units and would 
indicate that his hepatitis C was inactive.  The veteran did 
not have any history of vomiting, hematemesis or melena.  He 
did not have any abdominal complaints and did not have a 
history of previous alcoholism.  The evaluation did not 
reveal any ascites or any edema; however, the examination did 
reveal that his liver and spleen were both palpable, with the 
liver enlarged four fingers below the costal margin and the 
spleen three fingers below the left costal margin.  There was 
no evidence of esophageal varix.  An abdominal CAT scan 
revealed an umbilical hernia with pain in the umbilical 
hernia, but not any place else in the abdomen.  It was also 
noted that a liver biopsy on two different occasions were 
positive for a fatty liver and early cirrhosis.  The examiner 
concluded that the diagnosis remained as before, hepatitis C 
with an RNA of less than 50, which would indicate aviremia 
and with his chronic hepatitis C in remission phase and that 
the hepatitis C was the cause of the cirrhosis.    

A March 2007 treatment record showed complaints of episodic 
right upper quadrant pain and left upper quadrant pain to the 
stomach associated with emesis three times per week of yellow 
liquid and one episode of hemetemsis about a month ago.  The 
physical examination showed no jaundice or icterus.  The 
veteran's weight was 307 pounds.  The impression was possible 
ulceration or current gastritis.  It was also noted that 
there was no radiographic or clinical indication for a 
diagnosis of cirrhosis.  It was more likely fatty 
infiltration of liver.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).

Hepatitis C warrants a 20 percent rating if it is productive 
of daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication; or if it results in incapacitating episodes (with 
symptoms described above) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly; or if there are incapacitating 
episodes (with symptoms described above) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7354.

Note 1 under Diagnostic Code 7354 states, evaluate sequelae, 
such as cirrhosis or malignancy of the liver, under an 
appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Code 7354 and 
under a diagnostic code for sequelae.  Note 2 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician."  38 C.F.R. § 4.112, Code 7354.

Under Diagnostic Code 7312, a compensable rating for 
cirrhosis of the liver is warranted for symptoms such as 
weakness, anorexia, abdominal pain, and malaise.   Portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss 
warrant a 30 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7312.

The evidence of record does not support a higher evaluation 
for the veteran's service-connected hepatitis C.  The 
veteran's complaints of daily fatigue and right upper 
quadrant pain are contemplated by the criteria associated 
with the currently assigned 20 percent disability evaluation.  
On VA examination in September 2004, his hepatitis C was 
determined to be in remission.  There is no evidence that his 
hepatitis C resulted in incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during any twelve-month period.  

The veteran and his representative have asserted that 
cirrhosis of the liver should be assigned a separate 
evaluation as he experiences symptoms such as weakness, 
anorexia, abdominal pain, and malaise.    

The Board notes that the veteran's medical records contain 
diagnoses of cirrhosis of the liver.  As noted above, Note 2 
following Diagnostic Code 7354 states that sequelae 
associated with hepatitis C, such as cirrhosis or malignancy 
of the liver, are to be evaluated under the appropriate 
separate diagnostic code provided that the signs and symptoms 
associated with Diagnostic Code 7354 are not also used when 
rating such sequelae.  In this case, the record documents no 
manifestations of the veteran's hepatitis C that are separate 
and distinct from those already considered under Diagnostic 
Code 7354 for his hepatitis C.  Therefore, a separate rating 
for cirrhosis of the liver is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's hepatitis C disability has warranted no more 
than a 20 percent rating at any time since the original grant 
of service connection.  See Fenderson, 12 Vet. App. at 125- 
26. As the preponderance of the evidence is against the claim 
for an increased rating, the "benefit-of-the-doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).  
There is no showing that the veteran's service-connected 
hepatitis C presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 20 percent for hepatitis C is 
denied.


REMAND

During the course of this appeal, the veteran filed a claim 
seeking entitlement to service connection for PTSD.  The RO 
denied the veteran's claim in a July 2007 rating decision.  
In November 2007, the veteran filed a statement which the 
Board finds to be a notice of disagreement with the RO's 
decision on his PTSD.  Consequently, the Board must remand 
this issue for the RO to issue a statement of the case (SOC) 
and to give the veteran an opportunity to perfect an appeal 
of such issue by submitting a timely substantive appeal.  
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must provide the veteran and his 
representative with a statement of the 
case addressing the issue of entitlement 
service connection for PTSD.  The veteran 
must be advised of the necessity of filing 
a timely substantive appeal if he wants 
the Board to consider the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


